 
Exhibit 10.46


BUILDING MATERIALS HOLDING CORPORATION
 
Severance Plan for Certain Executive Officers,
Senior Management and Key Employees of the
Company and its Subsidiaries
 
First Amendment
 
Pursuant to Section 9(a) of the Severance Plan for Certain Executive Officers,
Senior Management and Key Employees of Building Materials Holding Corporation
and its subsidiaries (the “Plan”), the Plan is hereby amended as follows,
effective as of June 16, 2005:
 
1.  Section 2 of the Plan is hereby amended to add the following new subsection
(d), with the existing subsections (d), (e) and (f) renumbered accordingly:
 
“(d)  Code.  “Code” shall refer to the Internal Revenue Code of 1986, as amended
from time to time.”
 
2.  Section 2 of the Plan is hereby amended to add the following new subsection
(h):
 
“(h)  Key Employee.  “Key Employee” shall have the meaning ascribed to such term
in Section 416(i) of the Code without regard to paragraph (5) thereof.”
 
3.  Section 5(iii) of the Plan is hereby amended to add the phrase “, on or
before the fifth day following the Date of Termination,” after the word
“payment” in the first sentence thereof.
 
4.  Section 5(iv) of the Plan is hereby amended to add the phrase “, on or
before the fifth day following the Date of Termination,” after the words
“Designated Employee” in the first sentence thereof.
 
5.  Section 5 of the Plan is hereby amended to add the following new paragraph
at the end of the existing Section 5:
 
“In addition, notwithstanding anything herein to the contrary, to the extent
that the Board of Directors of the Company determines, in its sole discretion,
that any payments or benefits to be provided hereunder to or for the benefit of
a Designated Employee who is also a Key Employee would be subject to the
additional tax imposed under Section 409A(a)(1)(B) of the Code or a successor or
comparable provision, the commencement of such payments and/or benefits shall be
delayed until the earlier of (x) the date that is six months following the Date
of Termination or (y) the date of the Designated Employee's death or disability
(within the meaning of Section 409A(a)(2)(C) of the Code) (such date is referred
to herein as the "Distribution Date").  In the event that the Board of Directors
determines that the commencement of any of the benefits to be provided under
Section 5(ii) are to be delayed pursuant to the preceding sentence, the Company
shall require the Designated Employee to bear the full cost of such benefits
until the Distribution Date at which time the Company shall reimburse the
Designated Employee for all such costs.”
 

--------------------------------------------------------------------------------


6.  Section 6 of the Plan is hereby amended to renumber the existing Section 6
to Section 6(a), to replace the word “Agreement” with the word “Plan” in the
first sentence thereof, and to add the phrase “(including Section 6(b))”
following the phrase “under Sections 5(i) through (iii) or otherwise” in the
first sentence thereof.
 
7.  Section 6 of the Plan is also hereby amended to add the following new
subsection (b):
 
“(b)   Gross-up in Benefits For Additional Taxes under Section 409A of the
Code.  In the event that, as a result of payments to or for the benefit of a
Designated Employee under this Plan, the Designated Employee is subject to the
additional tax under Section 409A(a)(1)(B) of the Code and any successor or
comparable provision, then, in addition to the benefits provided for under
Sections 5(i) through (iii) or otherwise (including Section 6(a)), the Company
(including any successor to the Company) shall pay to the Designated Employee at
the time any such amounts are paid an amount equal to the amount of any such
additional tax imposed or to be imposed on the Designated Employee (the amount
of any such payment, the "Section 409A Tax Reimbursement").  In addition, the
Company (including any successor to the Company) shall "gross-up" such Section
409A Tax Reimbursement by paying to the Designated Employee at the same time an
additional amount equal to the aggregate amount of any additional taxes (whether
income taxes, excise taxes, special taxes, additional taxes, employment taxes or
otherwise) that are or will be payable by the Designated Employee as a result of
the Section 409A Tax Reimbursement being paid or payable to the Designated
Employee and/or as a result of the additional amounts paid or payable to the
Designated Employee pursuant to this sentence, such that after payment of such
additional taxes the Designated Employee shall have been paid on an after-tax
basis an amount equal to the Section 409A Tax Reimbursement.”
 
8.  Section 9 of the Plan is hereby amended to add the following new
subsection (c):
 
“(c)  Notwithstanding anything herein or in any agreement entered into pursuant
to the Plan to the contrary, the Board of Directors of the Company may, in its
sole discretion, amend the Plan (which amendment shall be effective upon its
adoption or at such other time designated by the Board of Directors) at any time
prior to a Change in Control as may be necessary to avoid the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code; provided, however, that
any such amendment shall be implemented in such a manner as to preserve, to the
greatest extent possible, the terms and conditions of the Plan as in existence
immediately prior to any such amendment.”
 
Except as modified by this First Amendment, the Plan shall remain unchanged and
shall remain in full force and effect.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this First Amendment is approved and duly executed as of the
day and year first written above by the undersigned authorized individual.




/s/ Peter S. O’Neill

--------------------------------------------------------------------------------

Peter S. O’Neill
Chairman of the Compensation
Committee of the Board of Directors
 
 
 

--------------------------------------------------------------------------------

